The offense is murder; the punishment, twenty years' confinement in the penitentiary.
That appellant killed the deceased by shooting him with a small-calibre pistol is shown, primarily, by appellant's extrajudicial confession to the arresting officers.
Appellant did not testify as a witness in his own behalf, nor did he present any affirmative defensive testimony.
The confession, together with proof of the "corpus delicti," is sufficient in law to sustain the jury's conclusion of guilt.
Not having been excepted to by appellant, the action of the trial court in refusing the special requested charges prevents our consideration of such charges.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.